                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 DERRICK RAY MARTIN and
 ROSEDALE EYECARE, LLC,
                                                      Case No. 18-11037
         Plaintiffs,                                  Honorable Laurie J. Michelson

 v.

 JEFFREY CHARLES and
 LAWRENCE MCLEMORE,

         Defendants.


  OPINION AND ORDER DENYING DEFENDANT’S MOTION TO DISMISS AND
                  FOR SUMMARY JUDGMENT [22]


       Jeffery Charles, a court-appointed bailiff, came to Derrick Ray Martin’s place of work with

a court document indicating that Martin or Martin’s optical company, Rosedale Eyecare, LLC,

owed over $10,000. Martin came to believe this was a scam and so did not agree to pay the debt.

Eventually, says Martin, Charles abused his position as a bailiff attempting to collect on the debt

to the point of having a police officer, Lawrence McLemore, arrest him. So Martin sued both

Charles and McLemore.

       Martin’s complaint explains in more detail what transpired in April 2017. Martin was

working at his optical company when Charles arrived at his office. (ECF No. 1, PageID.4.) Charles

confronted Martin with a court order stating that he owed $11,544. (Id.) After Martin responded

that he would try to arrange a future payment, Charles left the office. (Id.) Charles thereafter called

Martin, who refused to pay and contended that the bailiff was trying to scam him. (Id.) Later in

the month, Charles returned to the optical office and Martin again refused to make any payment.
(ECF No. 1, PageID.5.) Subsequently, Charles had Martin’s car towed, changed the locks on his

office, and put up a sign that stated, “Closed by 36th District Court.” (Id.)

       The day after being locked out of his business, Martin had new locks installed so that he

could reenter the building. (Id.) Charles eventually got wind of this and called the police to come

to Martin’s office. (Id.) Officer Lawrence McLemore arrived and spoke with Martin and then

arrested him. (ECF No. 1, PageID.6.) Martin spent two nights in jail and was released without

being charged. (Id.)

       Martin’s suit asserts two violations of 42 U.S.C. § 1983 as well as four claims under state

law. (ECF No. 1, PageID.6–10.) In his two federal claims, Martin alleges that Charles and

McLemore violated the Fourth Amendment by using unreasonable force and conducting

unreasonable seizures without a warrant or probable cause. (ECF No. 1, PageID.6–8.) Charles now

moves for summary judgment on all claims. (ECF No. 22.)

       Charles asserts that he is protected from suit by quasi-judicial immunity because he was a

court-appointed bailiff “acting pursuant to a facially valid court order.” (ECF No. 22, PageID.170.)

The court order he relies on is a “Request and Order to Seize Property,” which was signed by a

36th District Court judge and dated February 16, 2017. (ECF No. 22-2, PageID.187.) The order

arises out a lawsuit by U.S. Optical Company against Martin and Rosedale Eyecare, LLC in which

U.S. Optical obtained a judgment in April 2015 in the amount of $11,544.35. (Id.) The order

explicitly directs an “authorized court officer” to seize the non-exempt personal property of Martin

and the optical company to satisfy the remainder of the judgment owing in the amount of $9,507

(Id.) The order further states: “Personal property may include, but is not limited to motor vehicles

or money, wherever located. If sufficient personal property of defendant(s) cannot be found within




                                                  2
your jurisdiction, seize and sell any of the real property of defendant(s) not exempt from seizure

. . . .” (Id.) Charles is the court officer authorized to the serve the order. (Id.)

        As the Supreme Court has explained, judges are absolutely immune from damages suits

for their “judicial acts” as long as they have not acted in the “clear absence of all jurisdiction.”

Stump v. Sparkman, 435 U.S. 349, 356–57 (1978). Because immunity is based on the action rather

than the person, see Forrester v. White, 484 U.S. 219, 227 (1988), individuals other than judges

also may be entitled to judicial immunity. “When judicial immunity is extended to officials other

than judges, it is because their judgments are ‘functionally comparable’ to those of judges.”

Antoine v. Byers & Anderson, 508 U.S. 429, 436 (1993) (alterations omitted) (quoting Imbler v.

Pachtman, 424 U.S. 409, 423 n.20 (1976)). Absolute immunity remains “the exception rather than

the rule.” Spurlock v. Satterfield, 167 F.3d 995, 1003 (6th Cir. 1999). Moreover, the party that

asserts absolute immunity has the burden of demonstrating that he is entitled to the protection. See

Dean v. Byerley, 354 F.3d 540, 555 (6th Cir. 2004) (citing Harlow v. Fitzgerald, 457 U.S. 800,

812 (1982)); see also Schneider v. Cty. of Will, 366 F. App’x 683, 685 (7th Cir. 2010) (“[C]ourts

regularly require nonjudicial actors invoking the doctrine to demonstrate that their acts were

directly and explicitly ordered by a judge.”).

        “Law enforcement officers are entitled to absolute immunity as long as they are able to

show that they were performing a quasi-judicial function.” Cooper v. Parrish, 203 F.3d 937, 950

(6th Cir. 2000) (citing Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994)). Enforcement of a court

order is a prototypical quasi-judicial function. See, e.g., Bush, 38 F.3d at 847; Valdez v. City &

Cty. of Denver, 878 F.2d 1285, 1288 (10th Cir. 1989); Tymiak v. Omodt, 676 F.2d 306, 308 (8th

Cir. 1982). For instance, the Sixth Circuit held that a court clerk was immune from liability for




                                                    3
issuing an arrest warrant, albeit in error, because he did so at the direction of a judge. See Foster

v. Walsh, 864 F.2d 416, 417–18 (6th Cir. 1988).

       Whereas quasi-judicial immunity covers acts ordered by a judge, however, it does not

necessarily protect the manner in which an individual carries out that order. In other words, “cases

. . . distinguish a court officer’s carrying out a facially valid judge’s order (immune), from the

situation where an order is carried out in manner not authorized by the order itself.” Arnold v.

County of El Dorado, No. S-10-3119, 2011 U.S. Dist. LEXIS 26475, *14, adopted by 2011 U.S.

Dist. LEXIS 103866 (E.D. Cal., Sept. 12, 2011). Consider the case of Evans v. McKay, 869 F.2d

1341, 1343 (9th Cir. 1989), in which a tribal court had ordered police officers to seize cigarettes

that were being sold illegally. When the police first arrived, the suspected seller did not comply

with the court order. See id. at 1344. The police returned four days later, but the woman and her

son refused to hand over the contraband. See id. After both individuals were arrested for interfering

with the police in the performance of their duties, they filed suit against the officers under § 1983

and other causes of action. See id. at 1343–44. The Ninth Circuit held that the officers were not

entitled to quasi-judicial immunity for the act of arresting the individuals because the judicial order

only authorized the seizure of the cigarettes and not the arrests. See id. at 1348 n.8.

       Another illustrative case is Richman v. Sheahan, 270 F.3d 430, 433 (7th Cir. 2001), in

which a judge ordered an individual in his courtroom to be restrained. The man died after several

deputies pinned him down, and his mother sued the officers under section 1983. See id. at 433–34.

Since the purported offense related to the unreasonable force used by the officers to carry out the

judge’s order—and not the judge’s order itself—the court reasoned that the deputies were not

performing a quasi-judicial function at the time. See id. at 437–38. Thus, the deputies were not

entitled to quasi-judicial immunity. See id. at 439; see also Martin v. Bd. of Cty. Comm’rs, 909



                                                  4
F.2d 402, 405 (10th Cir. 1990) (“Insofar as defendants exceeded legal bounds in executing the

warrant for arrest, defendants have a fortiori violated the very judicial order under which they seek

the shelter of absolute immunity.”).

       Here, the Court must consider the connection between the seizure order and the conduct of

the bailiff. Charles visited the optical company at least three times. During the first encounter,

Charles attempted to enforce the court order against Martin, which was a quintessential quasi-

judicial act. See Bush, 38 F.3d at 847; Valdez, 878 F.2d at 1288. After the second encounter, during

which Martin reiterated that he would not cooperate with the debt collection, Charles effected a

seizure of both the business and Martin’s car. Again, those acts apparently were pursuant to a court

order and thus insulated by absolute immunity. See Bush, 38 F.3d at 847; Valdez, 878 F.2d at 1290.

       But that was not the end of the story. Charles later came back for a third visit and, according

to the complaint, arrested Martin with the assistance of police. The court order to seize property

did not authorize this arrest. Nor, obviously, did the order direct an unreasonable seizure or

excessive force. So while quasi-judicial immunity covers the property seizure actions that were

directed by a judge, Charles is not immune from damages stemming from the unauthorized arrest

of Martin.

       Finally, Charles’ motion briefly argues that the lawsuit should be dismissed under Federal

Rule of Civil Procedure 12(b)(6) because Martin did not “plead in avoidance of immunity.” (ECF

No. 22, PageID.174.) The Court is unpersuaded. As official immunity is an affirmative defense,

see Brent v. Wayne Cty. Dep’t of Human Servs., 901 F.3d 656, 680 (6th Cir. 2018), Martin had no

obligation to plead the absence of immunity in his complaint, see Gomez v. Toledo, 446 U.S. 635,

640 (1980). And, in any event, taking as true the factual allegations of the complaint, Martin has

plausibly pled the violation of a clearly established constitutional right.



                                                  5
       That leaves Martin’s state-law claims. Defendants do not explicitly assert that immunity

bars Martin’s four claims under state law. And as described above, quasi-judicial immunity does

not extend to all the conduct alleged by Martin related to his claims under federal law. So it might

also be the case that immunity does not bar all of Martin’s state-law claims. In any event, it is not

the Court’s job to be the first to dive into that issue. See McGrew v. Duncan, No. 18-2022, 2019

WL 4180465, at *2 (6th Cir. Sept. 4, 2019) (“A party may not present a skeletal argument, leaving

the court to put flesh on its bones.” (internal quotation marks omitted)).

       Therefore, Charles’s motion to dismiss and for summary judgment is DENIED. As a result,

Plaintiffs’ motion to amend the complaint to more fully plead avoidance of immunity is DENIED

AS MOOT.

       IT IS SO ORDERED.

 Dated: September 18, 2019



                                      s/Laurie J. Michelson_______________
                                      LAURIE J. MICHELSON
                                      UNITED STATES DISTRICT JUDGE




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on September 18, 2019.


                                                      s/Erica Karhoff___________
                                                      Case Manager to
                                                      Honorable Laurie J. Michelson




                                                 6
